Case 3:18-cv-00358-WHA Document 129-2 Filed 12/23/19 Page 1 of 6




            EXHIBIT B
         Case 3:18-cv-00358-WHA Document 129-2 Filed 12/23/19 Page 2 of 6



 1 Michael T. Pieja (CA Bar No. 250351)
   Alan E. Littmann (pro hac vice)
 2 Jennifer Greenblatt (pro hac vice)

 3 Doug Winnard (CA Bar No. 275420)
   Andrew J. Rima (pro hac vice)
 4 Emma C. Neff (pro hac vice)
   Lauren Abendshien (pro hac vice)
 5 GOLDMAN ISMAIL TOMASELLI
   BRENNAN & BAUM LLP
 6
   200 South Wacker Dr., 22nd Floor
 7 Chicago, IL 60606
   Tel: (312) 681-6000
 8 Fax: (312) 881-5191
   mpieja@goldmanismail.com
 9 alittmann@goldmanismail.com
   jgreenblatt@goldmanismail.com
10
   dwinnard@goldmanismail.com
11 arima@goldmanismail.com
   eneff@goldmanismail.com
12 labendshien@goldmanismail.com

13 Attorneys for Defendant Apple Inc.

14 (Additional counsel listed in signature block)

15                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
16
                                         SAN FRANCISCO DIVISION
17
     UNILOC USA, INC., et al.,                          Case No.   3:18-cv-00358-WHA
18
                      Plaintiffs,
19                                                      DEFENDANT APPLE INC.’S
             v.                                         [PROPOSED] NOTICE OF
20                                                      DEPOSITION OF PLAINTIFFS
     APPLE INC.,                                        PURSUANT TO
21                                                      FED. R. CIV. P. 30(B)(6)
                      Defendant.
22

23

24

25

26

27

28

     APPLE’S [PROPOSED] RULE 30(B)(6)               i                   CASE NO. 3:18-CV-00358-WHA
     NOTICE OF DEPOSITION
         Case 3:18-cv-00358-WHA Document 129-2 Filed 12/23/19 Page 3 of 6



 1           PLEASE TAKE NOTICE THAT, pursuant to Rule 30(b)(6) of the Federal Rules of Civil
 2 Procedure, Defendant Apple Inc. (“Apple”), by its undersigned attorneys, will take the deposition

 3 of Plaintiffs Uniloc USA, Inc. and Uniloc Luxembourg, S.A. (“Uniloc”), by and through Plaintiffs’

 4 designee, _________, upon oral examination. The deposition will commence at 9:30 a.m. PDT on

 5 ___________, at the offices of ___________, or at such other place and time as the parties may

 6 mutually agree. The deposition shall continue from day to day until completed, Saturdays, Sundays,

 7 and legal holidays excepted. The deposition will be taken before a court reporter or other person

 8 authorized to administer oaths. The deposition will be recorded by stenographic and videographic

 9 means.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     APPLE’S [PROPOSED] RULE 30(B)(6)              1                          CASE NO. 3:18-CV-00358-WHA
     NOTICE OF DEPOSITION
         Case 3:18-cv-00358-WHA Document 129-2 Filed 12/23/19 Page 4 of 6



 1                                              DEFINITIONS
 2           The following definitions are applicable to terms employed throughout this Notice.
 3           1.       The terms “Uniloc,” “Plaintiffs,” “you,” or “your” shall refer to the Texas
 4 corporation Uniloc U.S.A., Inc., the Luxembourg public limited liability company Uniloc

 5 Luxembourg, S.A., Uniloc 2017 LLC, Uniloc Licensing USA, Uniloc 2018 LLC, Uniloc

 6 Corporation Pty Ltd., CF Uniloc Holdings LLC, and their parents, subsidiaries, divisions, branches,

 7 affiliates, predecessors- or successors-in-business, and wholly owned or partially owned entities

 8 acting or purporting to act for or on behalf of the foregoing or who are subject to the direction or

 9 control of the foregoing, including without limitation any agents, employees, officers, directors,

10 attorneys, investigators, and consultants of any of the foregoing.

11           2.       “Fortress” means Fortress Investment Group LLC and Fortress Credit Co. Ltd.,
12 including any parents, subsidiaries, affiliates, predecessors-in-interest, and successors-in-interest.

13           3.       “Event of Default” shall have the meaning provided by Section 7.1 of the Revenue
14 Sharing Agreement between Uniloc and Fortress.

15           4.       “Revenue Sharing Agreement” shall refer to the “Revenue Sharing and Note and
16 Warrant Purchase Agreement,” including all versions of the agreement as amended and restated.

17           5.       Any use of the singular includes the plural and vice versa; and use of one verb tense
18 includes all other verb tenses in which the meaning of the sentence or phrase is not distorted.

19           6.       The terms “any,” “all,” and “every” mean each and every, and “each” shall be
20 construed to include and encompass “all.”

21           7.       Whenever the conjunctive is used, it shall also be taken in the disjunctive, and vice
22 versa.

23           8.       All other words and phrases are to be given their ordinary meaning consistent with
24 the Federal Rules of Civil Procedure and shall not be unduly or restrictively construed so as to

25 avoid responding to the fair scope of the requests.

26

27

28

     APPLE’S [PROPOSED] RULE 30(B)(6)                   1                           CASE NO. 3:18-CV-00358-WHA
     NOTICE OF DEPOSITION
         Case 3:18-cv-00358-WHA Document 129-2 Filed 12/23/19 Page 5 of 6



 1                                             INSTRUCTIONS
 2 You are to produce a witness or witnesses to testify as to all matters within the scope of the topics

 3 set forth below that are reasonably within your knowledge. If you designate more than one witness,

 4 provide the name of each individual so designated, together with an indication of which topics, or

 5 portions of topics, you have designated that witness to testify regarding.

 6

 7                                      TOPICS FOR EXAMINATION
 8           1.       The drafting history and negotiation of the Revenue Sharing Agreement, the
 9 Operating Agreement of Uniloc 2017, the Note Purchase Agreement, and any patent licensing

10 agreements between Uniloc and Fortress.

11           2.       Any and all facts relating to Uniloc’s efforts to cure any Event(s) of Default that
12 existed under the Revenue Sharing Agreement, including all facts and communications relating to

13 any attempt to cure such Event(s) of Default triggered by Uniloc’s breaches of the revenue

14 requirement of Section 6.2 of the Revenue Sharing Agreement.

15           3.       Any and all facts relating to Fortress’s efforts to waive any Event(s) of Default that
16 existed under the Revenue Sharing Agreement, including all facts and communications relating to

17 any attempt to waive any such Event of Default triggered by Uniloc’s breaches of the revenue

18 requirement of Section 6.2 of the Revenue Sharing Agreement.

19           4.       The circumstances and purposes of, and consideration offered in support for, any
20 amendments to the agreements produced by Uniloc in this case that (a) impact the rights held by

21 any entity in the patent in suit or that impact the right of an entity to control the progress or

22 resolution of this lawsuit; or (b) impact the relationship between the named Plaintiffs and any other

23 legal entity, and were executed after October 2018.

24           5.       All communications between Uniloc and Fortress relating to Uniloc’s performance
25 under, and breaches of, the Revenue Sharing Agreement.

26           6.       The current financial and operational status of each of Uniloc USA and Uniloc
27 Luxembourg, including the extent to which each entity has ceased operations.

28

     APPLE’S [PROPOSED] RULE 30(B)(6)                   1                           CASE NO. 3:18-CV-00358-WHA
     NOTICE OF DEPOSITION
         Case 3:18-cv-00358-WHA Document 129-2 Filed 12/23/19 Page 6 of 6



 1

 2

 3 DATED: December 23, 2019              Respectfully submitted,

 4
                                          /s/ Michael T. Pieja
 5                                      Michael T. Pieja (CA Bar No. 250351)
                                        Alan E. Littmann (pro hac vice)
 6                                      Jennifer Greenblatt (pro hac vice)
                                        Doug Winnard (CA Bar No. 275420)
 7
                                        Andrew J. Rima (pro hac vice)
 8                                      Emma C. Neff (pro hac vice)
                                        Lauren Abendshien (pro hac vice)
 9                                      GOLDMAN ISMAIL TOMASELLI
                                        BRENNAN & BAUM LLP
10                                      200 South Wacker Dr., 22nd Floor
                                        Chicago, IL 60606
11
                                        Tel: (312) 681-6000
12                                      Fax: (312) 881-5191
                                        mpieja@goldmanismail.com
13                                      alittmann@goldmanismail.com
                                        jgreenblatt@goldmanismail.com
14                                      dwinnard@goldmanismail.com
15                                      arima@goldmanismail.com
                                        eneff@goldmanismail.com
16                                      labendshien@goldmanismail.com

17                                      Kenneth Baum (CA Bar No. 250719)
                                        GOLDMAN ISMAIL TOMASELLI
18                                      BRENNAN & BAUM LLP
                                        429 Santa Monica Boulevard, Suite 710
19
                                        Santa Monica, CA 90401
20                                      Tel: (310) 576-6900
                                        Fax: (310) 382-9974
21                                      kbaum@goldmanismail.com
22
                                        Attorneys for Defendant Apple Inc
23

24

25

26

27

28

     APPLE’S [PROPOSED] RULE 30(B)(6)        2                        CASE NO. 3:18-CV-00358-WHA
     NOTICE OF DEPOSITION
